UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended June 30, 2011 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to . Commission file number: 333-171041 Passionate Pet, Inc. (Exact name of registrant as specified in its charter) Nevada 27-4135824 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 18871 Teller Ave. Irvine, CA (Address of principal executive offices) (Zip Code) (949) 851-0777 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes oNo x The number of shares outstanding of the Registrant’s Common Stock on August 18, 2011 was 19,565,104. PASSIONATE PET, INC. FORM 10-Q Page INDEX SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS PART I. FINANCIAL INFORMATION 2 Item 1. Condensed Consolidated Financial Statements (Unaudited) 2 Balance Sheets as of June 30, 2011 and September 30, 2010 2 Statements of Operations for the Three and Nine Months ended June 30, 2011 and 2010 3 Statements of Cash Flows for the Nine Months ended June 30, 2011 and 2010 4 Notes to the Condensed Consolidated Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 21 PART II. OTHER INFORMATION Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 23 Item 5. Other Information 23 Item 6. Exhibits 23 SIGNATURES 24 1 PART I - FINANCIAL INFORMATION Item 1 - Financial Statements Passionate Pet, Inc. Condensed Consolidated Balance Sheets (Unaudited) June 30, September 30, Assets Current assets: Cash $ $ Accounts receivable - Inventories Prepaid expenses Total current assets Property and equipment, net Other assets: Security deposits Total Assets $ $ Liabilities and Stockholder's (Deficit) Current liabilities: Accounts payable $ $ Accounts payable, related party - Accrued expenses Accrued expenses, related party Deferred rent obligation Officer loan, related party Current maturities of capital lease obligations payable Current maturities of notes payable Total current liabilities Capital lease obligations payable - Notes payable Total Liabilities Stockholders' Equity (Deficit): Preferred stock, $0.001and no par value, 10,000,000 shares authorized; no shares issued and outstanding - - Common stock, $0.001 and no par value, 90,000,000 shares authorized; 18,000,000 shares issued and outstanding Subscriptions payable, 657,500 and -0- shares at June 30, 2011 and September 30, 2010, respectively - Additional paid in capital Accumulated (deficit) ) ) Total Stockholders' Equity (Deficit) ) ) Total Liabilities and Stockholders' Equity (Deficit) $ $ See accompanying notes to financial statements. 2 Passionate Pet, Inc. Condensed Consolidated Statements of Operations (Unaudited) For the Three Months For the Nine Months ended June 30, ended June 30, Revenue: Sales of services $ Discounts on sales of services ) Merchandise sales Discounts on merchandise sales - ) ) ) Wholesale sales Total net revenues Cost of merchandise sales and occupancy costs Cost of services sales Gross (loss) Expenses: Advertising General and administrative Professional fees Salaries and wages Total operating expenses Net operating (loss) Other income (expense): Interest income - - 44 15 Interest expense ) Total other income (expense) Net (loss) $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding - basic and fully diluted Net (loss) per share - basic and fully diluted $ ) $ ) $ ) $ ) See accompanying notes to financial statements. 3 Passionate Pet, Inc. Condensed Consolidated Statements of Cash Flows (Unaudited) For the Nine Months ended June 30, Cash flows from operating activities Net (loss) $ ) $ ) Adjustments to reconcile net (loss) to net cash used in operating activities: Depreciation and amortization expense Common stock issued for services - Decrease (increase) in assets: Accounts receivable ) ) Inventories ) Prepaid expenses ) Security deposits ) - Increase (decrease) in liabilities: Accounts payable Accounts payable, related party ) - Accrued expenses ) Accrued expenses, related party Deferred rent obligation Capital lease obligations payable ) ) Net cash used in operating activities ) ) Cash flows from investing activities Purchase of fixed assets ) ) Net cash used in investing activities ) ) Cash flows from financing activities Proceeds from notes payable Proceeds from officer loan, related party Repayments on notes payable ) - Repayments on officer loan, related party ) ) Proceeds from common stock subscriptions - Net cash provided by financing activities Net increase (decrease) in cash ) Cash - beginning Cash - ending $ $ Supplemental disclosures: Interest paid $ $ Income taxes paid $
